The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al.
	This rejection is maintained from the previous office action.  The rejection ration-ale noted in the previous action is repeated below.
	Kobayashi et al. teach silphenylene polymers having the general formula found in column 1, lines 45 and on.  Note that repeating “x” and “y” units, when joined together, correspond to the backbone having the repeating unit “a”.  
	Specifically, column 6, line 42 and on, teaches that the backbone is formed form the hydrosilylation reaction between two disilylphenylene compounds.  Note too that the bottom of column 2 teaches that a preferred “x” value is 3.  Thus when three of these monomers from column 6 are reacted (one of one formula and two of the other) the resulting backbone will have 3 “x” units (a specifically delineated and preferred value) bonded through 2 “y” units (the result of the hydrosilylation reaction).  The combination of 3 “x” and 2 “y” results in the claimed “a” unit.
	From these teachings one having ordinary skill in the art would have found a polymer having an “a” unit obvious over the teachings of Kobayshi et al.  It has been held that where the general conditions of a claim are disclosed in the prior art, discover-ing the optimum or workable ranges involves only routine skill in the art (i.e. does not require undue experimentation).  Note that the various R1 groups can be selected, within routine experimentation, such that the resulting polymer will meet the claimed molecular weight requirement. 
	For instance, consider the polymer at the top of column 5.  If this had 2 repeating units rather than 100, this would meet the backbone in the general formula 1 in which “x” is 3.  Note too that such a polymer, having phenyl groups as the corresponding R1 units, will fall within the claimed molecular weight range.
2 groups note again the general formula in column 1, line 50, in which A can be –OH and “n” can be 2 such that this meets the claimed Si(CH3)2(OH) unit.  
	As such it can be seen that the totality of Kobayshi et al. render obvious both the backbone and the terminal units of the claimed polymer.  In this manner claim 1 is rendered obvious.
	For claim 2 note that the polymer rendered obvious by Kobayashi et al. will have the same properties as the polymer claimed such that any property associated with the claimed silicon compound (co)polymer will likewise be found in the polymer rendered obvious by the prior art.
	
The Examiner has considered applicants’ remarks but did not find them persuas-ive.  She notes that she interprets the correlation between the polymer in Kobayashi et al. and the claims differently than applicants.  
	Starting on the bottom of page 3 of 9 applicants state that the copolymer in claim 1 has the structure in which the combination of x=1 and y=1 in Kobayashi is repeated twice and the combination in which x=1 and z=1 is repeated once.  The Examiner does not agree, as having a z=1 end unit in Kobayashi will result in an (SiO)z-Si-B-Si terminal group.  Assuming B is O, this will result in an Si-O-Si-O-Si terminal group which is not found in the claimed copolymer.  Note that the assumption that B is O is critical as this is required to meet the terminal group on the other end.  
	Rather the Examiner believes that the polymer in Kobayashi et al. corresponds to that claimed when it contains repeating units x-y-x-y-x, or the combination of x=1 and y=1 twice, terminated with one more x unit.  The terminal Si-O bond in the “a” unit is met by the Si(R)2O (where B is O) in Kobayashi.
	Regardless, the Examiner recognizes applicants’ position that the arrangement in the copolymers of Kobayashi et al. is random.  With respect to the comments regarding the working examples the Examiner notes that Kobayashi et al. are not limited by, or to, such copolymers. The Examiner again draws attention to the specific polymer shown at the top of column 5 of Kobayashi et al.  This contains repeating units that are contained within the same parenthesis (specifically having the repeating unit of 100).  This is not reflective of a 
	In view of this the rejection is maintained.

As noted in the previous office action a polymer as found in claim 1 in which “b” is greater than 0 is neither taught nor suggested by the prior art.  The presence of such an extra unit, combined with the totality of the requirements already present in claim 1, is not adequately suggested by the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Mgm
3/4/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765